EXHIBIT 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER, PRESIDENT AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 Exhibit 32 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Thomas R. Butkus, Chairman of the Board and Chief Executive Officer, Lyn G. Rupich, President and Pamela N. Favero, Chief Financial Officer of AJS Bancorp, Inc. (the “Company”) each certify in their capacity as officers of the Company that they have reviewed the annual report of the Company on Form 10-K for the fiscal year ended December31, 2009 and that to the best of their knowledge: 1. the report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2. the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. The purpose of this statement is solely to comply with Title 18, Chapter 63, Section 1350 of the United States Code, as amended by Section 906 of the Sarbanes-Oxley Act of 2003. March 18, 2010 /s/ Thomas R. Butkus Date Chairman of the Board and Chief Executive Officer March 18, 2010 /s/ Lyn G. Rupich Date President and Chief Operating Officer March 18, 2010 /s/ Pamela N. Favero Date Chief Financial Officer
